Citation Nr: 1316025	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  11-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In November 2011, a Decision Review Officer (DRO) hearing was held at the RO.  

In September 2012, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ clarified the issue on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The VLJ also left the record open for a 30-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.

In October 2012, the Veteran submitted evidence along with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2012).

The issue certified for appeal was service connection for PTSD.  The Board has rephrased the issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Virtual VA eFolder has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2012).  The requested opinion was received in February 2013.  In March 2013, the Board sent the Veteran a copy of the opinion for his review and response.  See 38 C.F.R. § 20.903 (2012).

In April 2013, the Veteran submitted a "Medical Opinion Response Form" wherein he stated that he was submitting the enclosed argument and did not waive RO consideration of the evidence.  He requested that his case be remanded to the RO for consideration of this new evidence in the first instance.  

The Board acknowledges that the Veteran waived RO consideration of the evidence submitted following the hearing.  However, he has since submitted an additional statement in response to the VHA opinion and specifically indicated he was not waiving initial RO consideration.  Under these circumstances, a remand is required.  38 C.F.R. §§ 20.903, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

After conducting any additional indicated development, the AMC/RO must readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, with consideration of the additional argument received in April 2013.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



